Truly, J.,
delivered the opinion of the court.
The chief argument in behalf of appellant, as to both the proof and the instructions, is based upon the fallacious assumption that he was merely an accessory of "William Campbell, who was jointly indicted with him. This argument is unsound. Noth at common law and by statute, appellant was a principal, :and his guilt in no wise depends upon the guilt or innocence, the conviction or acquittal, of any other participant in the commission of the crime. If appellant “aided, assisted, and encouraged” in the murder, he was guilty as charged, whether his confederate was Campbell or “any other person,” and the fifth instruction for the state correctly so announces.
Nor are the instructions for the state justly subject to condemnation by reason of the fact that they speak of the crime being investigated as “murder.” Under the testimony in this case the degree of the crime committed cannot be questioned; the only inquiry was the identity of the criminal, and this was established by competent testimony to the satisfaction of the jury. In our judgment, no ruling of the court on the admission of the testimony constitutes reversible error under the facts of this record.

Affirmed.